895 F.2d 1576
FIRST STATE INSURANCE COMPANY, Plaintiff-Appellant,v.WESTERN INVESTMENT & DEVELOPMENT CORP.;  Keck's DraperyManufacturing Co.;  James C. Barggren;  Douglas D. Barman;Larry Barman;  Ben Giles;  Harold Murphree;  G.L. Scott;Madonna L. Dunn;  John F. O'Donnell;  Michael Pelphrey;Maurice J. Collins;  Roy W. Hennings;  and John Budesky,Defendants-Appellees.
No. 88-5518.
United States Court of Appeals,Ninth Circuit.
Feb. 26, 1990.

Before GOODWIN, Chief Judge, BROWNING, TANG, FARRIS, PREGERSON, CANBY, NORRIS, BEEZER, HALL, LEAVY and TROTT, Circuit Judges.ORDER


1
In light of the parties' settlement of the underlying action, the court concludes that en banc would be improvident and that the appeal should be dismissed for want of a case or controversy.


2
The order granting en banc review is vacated.  The appeal is dismissed as moot.